DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-45, 48, 50, 51, 52, 54, 56, 58, 59, 60, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0016614 (Velev, et al) in view of United States Patent Application Publication 2015/0358876 (Liang, et al) and United States Patent Application Publication 2017/0251516 (BANGOLAE, et al).
Velev, et al discloses an apparatus and method (figures 5-11, 14-18, 25, etc.) comprising receiving, via a non-access stratum connection (paragraphs 10, 19, 22, 31, etc., Table 1), a notification message (paragraph 102), after establishment of the non-access stratum connection (paragraphs 13, 28-37).


    PNG
    media_image1.png
    473
    750
    media_image1.png
    Greyscale

Velev, et al does not disclose the use of communicating via a non-access stratum connection through a wireless local area network.  Liang, et al teaches the use of communicating via a non-access stratum connection through a wireless local area network for the purpose of 

    PNG
    media_image2.png
    414
    467
    media_image2.png
    Greyscale

Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of this application to incorporate the use of communicating via a non-access stratum connection through a wireless local area network for the purpose of provide a heterogeneous network switching, as taught by Liang, et al, in the apparatus and method of Velev, et al in order to network-side device such as a base station determines that a UE needs to be switched into a non-3GPP network, switch signaling carrying switch indication information is sent to the UE.

    PNG
    media_image3.png
    465
    754
    media_image3.png
    Greyscale

Velev, et al does not disclose the notification message indicates that downlink data is pending for a service.  BANGOLAE, et al teaches the use of a notification (paging) message indicates that downlink data is pending for a service for the purpose of save power when the UE is in connected mode, the network can enter the UE into idle mode after a defined period of inactivity time, note paragraph 30, figures 6 and 8, #620, 830.  




BANGOLAE, et al, in the apparatus and method of Velev, et al in order to allow the UE to reconnect with the network in order to receive data.
Regarding claims 44, 60 note figures 25-28, paragraphs 13, 85, 109, etc. for the service comprises a location service, wherein the notification message and the service request message correspond to the location service, in Velev, et al.

    PNG
    media_image4.png
    494
    763
    media_image4.png
    Greyscale

Regarding claims 45, 50, 58, 61, figure 2A, abstract, paragraphs 11, 42, 43, etc. for the service comprises a short message service and the downlink data includes a short message service message, wherein the notification message and the service request message correspond to the delivery of the short message service message, in Velev, et al.

    PNG
    media_image5.png
    549
    522
    media_image5.png
    Greyscale

Regarding claim 48, Abstract, paragraphs 7-9, 13, 15, etc. claims 72, 84, 90, etc. for the notification message is received in response to being in an idle state with respect to the non-access stratum connection, in Velev, et al.

    PNG
    media_image6.png
    385
    579
    media_image6.png
    Greyscale

Regarding claims 51 and 52 are network side claims which correspond to claims 43 and 45 which user equipment side, in Velev, et al.

    PNG
    media_image7.png
    395
    739
    media_image7.png
    Greyscale

Velev, et al.

    PNG
    media_image8.png
    479
    687
    media_image8.png
    Greyscale

Regarding claim 56, note figures 2A, 5, claims 71, 72, 75, etc., paragraphs 7-9, 13, 15, 28, etc., in Velev, et al.

    PNG
    media_image9.png
    459
    721
    media_image9.png
    Greyscale

Claim 59 is the inherent apparatus, user equipment, of the method claim 43, also note claims 83, 86-89, paragraphs 247-251, 294-30, 348, 718 etc, in Velev, et al.

    PNG
    media_image10.png
    479
    737
    media_image10.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

    PNG
    media_image11.png
    502
    704
    media_image11.png
    Greyscale

Claim 46, 53, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0016614 (Velev, et al) in view of United States Patent Application Publication 2015/0358876 (Liang, et al) and United States Patent Application Publication 2017/0251516 (BANGOLAE, et al) as applied to claims above, and further in view United States Patent Application Publication 2018/0270896 (Faccin, et al).



Faccin, et al teaches the use of the notification message, the service request message, or the short message service message are exchanged, via an Ni interface, with a core access and mobility management function node, the N interface being accessed regardless of whether the Ni interface is accessed via the wireless local area network or a cellular network for the purpose of enhancing session and mobility management interaction for a UE in a limited reachability mode, such as a Mobile Initiated Connection Only (MICO) mode, (figure 2A, paragraph 49). Hence, it would been obvious to one ordinary skill in the art to incorporate the use of the notification message, the service request message, or the short message service message are exchanged, via an Ni interface, with a core access and mobility management function node, the N interface being accessed regardless of whether the Ni interface is accessed via the wireless local area network or a cellular network for the purpose of enhancing session and mobility management interaction for a UE in a limited reachability mode, such as a Mobile Initiated Connection Only (MICO) mode, as taught by Faccin, et al, in the apparatus and method of United States Patent Application Publication 2014/0016614 (Velev, et al) in view of United States Patent Application Publication 2015/0358876 (Liang, et al) and in view of BANGOLAE, et al, as applied to claims 
Under the broadest reasonable interpretation standard, the “or” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006.  The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “or” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).

.
	

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 47, 49, 55, 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
Applicant’s arguments with respect to claim(s) 43-45, 48, 50, 51, 52, 54, 56, 58, 59, 60, and 61 have been considered but are moot because the new ground of rejection.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645